United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 23, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                                No. 04-10825
                              Summary Calendar



In The Matter Of: DEVERA J ALLEN

                  Debtor


DEVERA J ALLEN

                  Appellant

v.

GREEN TREE SERVICING LLC, formerly known as Conseco Finance
Servicing Corp

                  Appellee

                      --------------------
          Appeal from the United States District Court
           for the Northern District of Texas, Dallas
                         3:04-CV-1014-D
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant, Devera Allen (“Allen”), appeals the district

court’s affirmation of the bankruptcy court’s order lifting the

automatic stay with respect to Appellee Green Tree Servicing,

L.L.C.’s (“Green Tree”) request to possess, foreclose on, and



     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
sell or otherwise dispose of Allen’s 1995 Fleetwood Manufactured

Home.   We affirm.

     In May 1995, Allen purchased a 1995 Fleetwood Manufactured

Home.   In so doing, Allen gave Green Tree a security interest in

the manufactured home.    Thereafter, in September 1997, Allen

filed a voluntary petition under Chapter 13 of the Bankruptcy

Code.   In July 1999, Allen and Green Tree submitted an Agreed

Order valuing the manufactured home at $27,000.      In her Chapter

13 Plan, Allen was to pay Green Tree the $27,000 secured value in

full.   Based on the Chapter 13 Trustee’s Final Report and

Account, Allen paid on Green Tree’s secured claim $8,080.30 in

principal and $3,356.13 in interest.    Thus, Allen failed to pay

Green Tree’s secured claim in full at the time Allen’s Chapter 13

bankruptcy case was closed.

     The decision to grant relief from the automatic stay is

within the discretion of the bankruptcy judge, and on appeal is

subject to review under an abuse of discretion standard.      Matter

of Mendoza, 111 F.3d 1264, 1266 (5th Cir. 1997).

     Upon completion by the debtor of all payments due under a

confirmed plan, the court is to grant a Chapter 13 debtor

discharge from all debts with certain exceptions specified in 11

U.S.C. § 1328(a).    Such a discharge operates as an injunction

against the commencement or continuation of any action to

collect, recover, or offset any discharged debt as a personal

liability of the debtor.    11 U.S.C. § 524(a)(2).
     Liens do not survive bankruptcy where the debt is provided

for in the plan and paid in full.   In re Echevarria, 212 B.R. 26,

28 (Bankr. D.P.R. 1997).   However, where the debt is not paid in

full, a secured creditor’s lien is not extinguished.     In re

Stovall, 256 B.R. 490, 493-94 (Bankr. N.D. Ill. 1999).    As Green

Tree’s claim was not paid in full, Green Tree’s lien has passed

through Allen’s bankruptcy unaffected and has not been

extinguished by Allen’s Chapter 13 discharge.   Therefore, the

district court properly concludes that the bankruptcy court’s

order lifting the automatic stay was not an abuse of discretion.

Accordingly, for the foregoing reasons, the opinion of the

district court is AFFIRMED.